Citation Nr: 1411145	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.  

2.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to August 1961.  

This appeal to the Board of Veteran's Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied service connection for bilateral knee disabilities and a cervical spine disability.  

In February 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for issuance of a statement of the case (SOC) as to these issues,  The RO/AMC issued the requested SOC in August 2012 Veteran perfected an appeal as to these matters with the filing of a VA Form 9 (Appeal to the Board of Veterans' Appeals) also in August 2012.  

Pursuant to his August 2012 request, the Veteran was scheduled for a Board video-conference hearing before a Veterans Law Judge in October 2013; the hearing was r rescheduled for December 2013.  In December 2013, the Veteran submitted a statement withdrawing his request for a hearing.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic  file associated with the Veteran's claims.  A review of the documents in the electronic file reveals VA treatment records from January 2010 to August 2012;. The remainder of the documents in this file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  As the Veteran did not serve in Vietnam during the Vietnam era, he is not presumed to have been exposed to herbicides during such service, and actual herbicide exposure has not been established..

3.  Arthritis is not among the diseases recognized by the VA Secretary as etiologically related to herbicide exposure..

2.  No right or left knee disability was shown in service or for many years thereafter, and there is no competent, probative evidence even suggesting that there exists a medical relationship  between any such disability and in-service injury or disease.  

3.  A cervical spine disability was not shown in service or for many years thereafter, and there is no competent, probative evidence even suggesting that there exists a relationship, or nexus, between any such disability and an in-service injury or disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disabilities are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a cervical spine disability are not met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in pre-rating letters dated September 2009, December 2009, and January 2010, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection for bilateral knee and cervical spine disabilities, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The September 2009 letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations  These letters meet the VCAA's timing of notice requirement and the content of notice requirements..  

The records also reflect that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  

As noted, the Board sought further development of the claim on appeal in January 2012.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposed upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2012, the Board instructed the RO/AMC to furnish a statement of the case to the Veteran and his representative, and to afford .  The record reflects that these requests were fulfilled.  Accordingly, the Board finds that the RO/AMC has complied with the Board's remand directives. 

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with any of the claims for service connection on appeal.  However, as will be discussed below, given the pertinent facts, no such examination or medical opinion is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  

II.  Analysis

The Veteran contends that his bilateral knee and cervical spine disabilities were caused by his active military service, specifically his exposure to herbicides, including Agent Orange, when his ship docked in Saigon.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases listed at 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Thus, a presumption of service connection arises for a Veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.  Service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

In the present case, there is no objective or other persuasive evidence to establish that the Veteran was exposed to herbicides in Vietnam.  In a February 2012 decision, the Board determined that the Veteran docked in Saigon for four days in October 1960.  This is prior to the time period for which herbicide exposure is presumed under the provisions of 38 C.F.R. §§ 3.307 and 3.309.  

Furthermore, the Veteran is claiming service connection for a condition (arthritis) that is not among the listed conditions of 38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See, e.g.  Health Outcomes Not Associated with Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).  

Because there is no objective or other persuasive evidence that the Veteran was in Vietnam during the specified time period necessary for presumed herbicide exposure, and arthritis is not among the listed conditions under 38 C.F.R. § 3.309(e), service connection is not warranted for arthritis of bilateral knees and the cervical spine on a presumptive basis due to herbicides exposure.  

The only evidence of record indicating exposure to herbicides are the Veteran's own statements.  As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, such as symptoms he has experienced and where he was stationed while in the military.  See, Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, exposure to herbicides is not within in the realm of a layperson's knowledge.  While it is error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson' competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  In the present case, exposure to herbicides cannot be based on personal observations and involves a complex question that requires expertise to discern.  As, on these facts, neither presumed nor actual in-service exposure to herbicides, to include Agent Orange, is warranted or shown, the Board has considered the claims for service connection for bilateral knee disabilities and cervical spine disability under other theories of entitlement.  The Board also finds, however, that no other legal theory provides a basis for an award of service connection for any of the disabilities under consideration..  

Here, the Veteran's service treatment records reflect no complaints, findings, or diagnoses pertinent to disabilities of the knees or cervical spine.  No abnormalities with respect to such conditions were noted in the report of the August 1961 service discharge examination, and the Veteran has not contended that his cervical spine and knee disabilities were present during service.  

Post-service clinical evidence from a VA facility includes the report of  August 2003 X-ray which revealed degenerative changes in the bilateral knees, left worse than right with a December 2003 diagnosis of severe osteoarthritis in the left knee.  A January 2004 note indicated that the Veteran's left knee pain started over a year prior.  In January 2004, the Veteran had a total left knee arthoplasty.  Thereafter, the Veteran continued to complain of pain and arthritis in his right knee.  In March 2009, he noted wanting to have the right knee replaced, but it was reported that he was not cleared to have surgery due to cardiac problems.  Furthermore, a December 2003 note revealed occasional neck pain related to a prior surgery.  An April 2010 treatment note showed osteoarthritis of the neck.  While these notes indicate the Veteran had neck surgery prior to December 2003, this later surgery is not probative of an in-service disease or injury.  

Absent competent evidence indicating arthritis of bilateral knees and the cervical spine within one year of the Veteran's separation from service, the Board finds that service connection may not be awarded on a presumptive basis as a chronic disease defined in 38 C.F.R. § 3.309(a).  The Board also notes that the passage of many years between discharge from active service and medical documentation of a claimed disability (i.e., over 40 years in this case) is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, the lack of any evidence (or even lay assertions) of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

Furthermore, there is no competent evidence or opinion of record which links the post-service bilateral knee and cervical spine disabilities to the Veteran's active duty service, including his alleged exposure to herbicides.  Neither the Veteran nor his representative has presented or identified any such evidence.  Moreover, on these facts, VA is not required to arrange for the Veteran to undergo VA examination, or to otherwise obtain a medical opinion to address the etiology of the Veteran's bilateral knee and cervical spine disabilities which manifested many years post service.

In this regard, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has demonstrated that he has a current disability (arthritis of the bilateral knees and cervical spine), but there is nothing to indicate that these disabilities may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran himself has not contended that he experienced any symptoms related to these disabilities during service.  Additionally, there is no persuasive evidence which suggests that these current disabilities are related to service.  

Furthermore, as for the Veteran's contention that a medical nexus exists between his bilateral knee and cervical spine disabilities and his in-service exposure to herbicides, the Board points out that the matters of diagnosis and etiology of the disabilities here at issue are not within the province of a layperson, such as the Veteran, because they involve complex medical questions.  See Jandreau, supra.  Thus, the Board finds that the Veteran's statements linking his current arthritis to his alleged in-service herbicide exposure is not considered  competent or probative evidence.  

For the foregoing reasons, the Board finds that the Veteran's claims for service connection for bilateral knee and cervical spine disabilities must be denied.  In reaching the  conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, probativr evidence supports any claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The claim for service connection for bilateral knee disabilities is denied.  

The claim for service connection for a cervical spine disability is denied.  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


